CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, R. William Thornton, President and Chief Executive Officer and Farid Naghiyev, Finance Manager and Controller, of MegaWest Energy Corp., hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 20-F of MegaWest Energy Corp. for the fiscal year ended April 30, 2009 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of MegaWest Energy Corp. Dated:September 24, 2009 //S/William Thornton R. William Thornton President and Chief Executive Officer MegaWest Energy Corp. //s/ Farid Naghiyev Farid Naghiyev Finance Manager and Controller MegaWest Energy Corp. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to MegaWest Energy Corp. and will be retained by MegaWest Energy Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
